[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________                 FILED
                                                        U.S. COURT OF APPEALS
                              No. 08-10944                ELEVENTH CIRCUIT
                                                            JANUARY 16, 2009
                          Non-Argument Calendar
                                                           THOMAS K. KAHN
                        ________________________
                                                                CLERK

                     D. C. Docket No. 07-20807-CR-PCH

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

JASON WILLIAMS,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       _________________________

                              (January 16, 2009)

Before BARKETT, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Jason Williams appeals his 120-month sentence for possessing firearms and
ammunition as a convicted felon, in violation of 18 U.S.C. § 922(g)(1). Williams

argues that his sentence was unreasonable because the district court failed to

adequately consider his personal history and circumstances.

      We review the sentence imposed by the district court for reasonableness, and

the party challenging that sentence bears the burden of establishing that the

sentence is unreasonable. United States v. Talley, 431 F.3d 784, 785, 788 (11th

Cir. 2005). When reviewing for reasonableness under a deferential

abuse-of-discretion standard, we “must first ensure that the district court

committed no significant procedural error, such as failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as mandatory,

failing to consider the [18 U.S.C.] § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence –

including an explanation for any deviation from the Guidelines range.” Gall v.

United States, 552 U.S. ___, 128 S. Ct. 586, 591, 597, 169 L. Ed. 2d 445 (2007).

If the district court made no procedural errors, we should then consider the

substantive reasonableness of the sentence imposed by inquiring whether the

sentence is supported by the 18 U.S.C. § 3553(a) factors. Gall, 552 U.S. at ___,

128 S. Ct. at 600.

      The district court need not state on the record that it has explicitly



                                           2
considered each factor and need not discuss each factor. Talley, 431 F.3d at 786;

United States v. Scott, 426 F.3d 1324, 1329 (11th Cir. 2005). Rather, “an

acknowledgment by the district court that it has considered the defendant's

arguments and the factors in section 3553(a) is sufficient under Booker.” Talley,

431 F.3d at 786; Scott, 426 F.3d at 1329-30. The weight accorded to the 3553(a)

factors is within the district court's discretion. See United States v. Clay, 483 F.3d

739, 743 (11th Cir. 2007).

      Upon review of the record, and upon consideration of the briefs, Williams

has not demonstrated that his 120-month sentence is unreasonable. The district

court made no procedural error in calculating his offense level or criminal history.

The district court treated the Guidelines as advisory, gave both parties an

opportunity to object to the PSI, considered the factors in 18 U.S.C. § 3553(a), and

weighed those factors in a manner that it found to be appropriate before imposing

the statutory maximum sentence of 120 months’ imprisonment. This sentence is

lower than the Guidelines range of 130 to 162 months for an offense level of 28

and criminal history of V. The sentencing hearing transcript reflects that the

district court considered Williams’ traumatic and troubling past, but balanced it

against the need to protect the public from future harm. Additionally, the fact that

he might have received a lower sentence had he been convicted in a state court for



                                           3
the same offense is not evidence that his 120-month sentence is unreasonable.

Accordingly, we affirm.

AFFIRMED .




                                         4